Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rosemary Susko appeals the district court’s judgment granting Defendants’ summary judgment motions on her 42 U.S.C. § 1988 (2006) claims against them. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Susko v. City of Weirton, No. 5:09-cv-00001-FPS-JES, 2011 WL 221825 (N.D.W.Va. Jan. 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.